Bocees, J.:
We are entirely satisfied with the opinion of Mr. Justice Follett in this case. We concur with him that the mortgagor in the plaintiffs’ mortgage had a mortgageable interest in the premises at the time that mortgage was given and recorded. He well found, also, that the mortgagee in the defendant’s mortgage had knowledge of the plaintiffs’ mortgage when he took it; and the learned judge was undoubtedly right in his conclusion that the defendant Turner must be held, under the proof, to legal notice of the existence of the plaintiffs’ mortgage when he accepted the assignment of his mortgage from his assignor. Therefore, néither the defendant’s assignor, who was mortgagee in the security, nor-the defendant himself, held the position of a iona fide mortgagee as against the holder of the plaintiffs’ mortgage. Thus the defendant Turner could not claim priority of payment over the plaintiffs from the avails of the sale of the mortgaged premises.
We are quite willing to adopt the reasonings of Mr. Justice Follett, and his conclusions both of fact and law.
The judgment should be affirmed with costs.
Learned, P. J., and Boardman, J., concurred.
Judgment affirmed with costs.